Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/20 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 67, 72, 80, 88 and 96 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 67, 69, 70, 73, 75, 77, 78, 81-87, 89, 91-95, 97, 99, 100 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1608614 (3GPP TSG RAN WG1 Meeting #86bis, Huawei, “Discussion on NDPDCCH search space for multicast in NB-IoT), cited on IDS) in view of R2-166317 (3GPP TSG-RAN WG2 Meeting #95bis, Huawei, “SC-MCCH Scheduling and Update Notification in NB-Iot, cited on IDS).
Regarding claim 67, R1-1608614 teaches:
A method performed by a network node in a wireless network (Fig 1 shows procedure performed by a node for configuring MTCH), the method comprising:
transmitting an indication of changed configuration information for a multicast control channel used to convey multicast traffic channel configurations for multicast traffic channels used by the network node to provide multicast services (Proposal 7 shows a DCI format 1C being extended to indicate a change of configuration in MCCH; also see Fig 1 and related description),
the indication indicating whether a traffic channel configuration of an existing multicast service provided by the network node will change in a next modification period (Page 2 “A separate DCI masked by SC-N-RNTI using DCI format 1C, is used for notification that the configuration information in SC-MCCH in the current MP has been changed from that in the previous MP), and 
R1-1608614 does not specifically teach further indicating whether a new multicast service will start in the next modification period; and transmitting the multicast control channel as changed according to the indication (Although Fig 1 and Section 3, Paragraph preceding proposal 2 shows “the transmission of SC-MCCH”).
R2-166317 teaches:
further indicating whether a new multicast service will start in the next modification period (Proposal 6: “an additional indicator can be introduced into NPDCCH for SC-MTCH scheduling. This indicator can be used to indicate whether the SC-MCCH information corresponding to this SC-MTCH is changed in the next modification period”. If the indicator indicates change, then the MCCH needs to be monitored for the change); and
transmitting the multicast control channel as changed according to the indication (Proposal 5 and 6, notice that the MCCH has been changed, and based on the indicator indicating that a change has occurred in the next modification period, the MCCH needs to be monitored for that change).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the mechanism for update notification of R1-1608614, as taught by R2-166317, since such a modification would optimize SC-MCCH information updates for UEs by avoiding frequent interruptions during MTCH reception and unnecessary power consumption.

Regarding claim 69, 77, 85, 93, the combined teachings of R1-1608614 and R2-166317 teaches:
wherein the indication is transmitted by means of a Radio Network Temporary Identifier (R1-1608614 Page 1 last sentence shows RNTI).

Regarding claim 70, 78, 86, 94, the combined teachings of R1-1608614 and R2-166317 teaches:
wherein the indication is transmitted as information in Downlink Control Information (DCI) that is used to schedule different multicast traffic channels (R1-1608614 shows “DCI”).
	
Regarding claim 73, 87,  95, the combined teachings of R1-1608614 and R2-166317 teaches:
wherein the indication indicates whether each of one or more existing multicast services will have a changed traffic channel configuration for the next modification period (R1-1608614: Page 2 “A separate DCI masked by SC-N-RNTI using DCI format 1C, is used for notification that the configuration information in SC-MCCH in the current MP has been changed from that in the previous MP).


Regarding claim 75, Claim 75 is rejected based on the same reasoning as given in the rejection of claim 67 since claim 75 is directed towards the network node that corresponds to the method performed by the network node as recited in claim 67.

Regarding claim 81, 89, 97,  the combined teachings of R1-1608614 and R2-166317 teaches:
wherein the indication is transmitted as information in a direct indication message, the information indicating which multicast traffic channel configurations are changed (R1-1608614: Proposal 7 shows a DCI format 1C being extended to indicate a change of configuration in MCCH; also see Fig 1 and related description; Page 2 “A separate DCI masked by SC-N-RNTI using DCI format 1C, is used for notification”)

Regarding claim 83, Claim 83 is rejected based on the same reasoning as given in the rejection of claim 67 since claim 83 is directed towards a method performed by a wireless device that corresponds to the method performed by the network node as recited in claim 67.
R1-1608614 also teach determining that the changed configuration information affects multicast service reception by the wireless device (Page 4 Paragraph preceding proposal 8 “The DCI format scheduling SC-MTCH can also indicate a notification of change of configuration of the SC-MTCH”).

	Regarding claim 84, 92, The combined teachings of R1-1608614 and R2-166317 teaches:
	wherein determining that the changed configuration information affects multicast-service reception by the wireless device comprises determining that the changed configuration information (R1-1608614: Page 4 Paragraph preceding proposal 8 “The DCI format scheduling SC-MTCH can also indicate a notification of change of configuration of the SC-MTCH”).

Regarding claim 91, Claim 91 is rejected based on the same reasoning as given in the rejection of claim 67 since claim 91 is directed towards a wireless device that corresponds to the method performed by the network node as recited in claim 67.

Regarding claim 99, Claim 99 is rejected based on the same reasoning as given in the rejection of claim 67 since claim 99 is directed towards a non-transitory computer readable medium of network node that corresponds to the method performed by the network node as recited in claim 67.

Regarding claim 100, Claim 100 is rejected based on the same reasoning as given in the rejection of claim 67 since claim 100 is directed towards a non-transitory computer readable medium of wireless device that corresponds to the method performed by the network node as recited in claim 67.

Claims 72, 80, 88, 96 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1608614 and R2-166317, in further view of Zhang (US 2020/0037287)
Regarding claim 72, 80, 88, 96, the combined teachings of R1-1608614 and R2-166317 do not specifically teach wherein the indication is transmitted as information in Downlink Control Information (DCI) that is used to schedule payload in the multicast control channel.
([0005] shows DCI used to schedule SC-MCCH channel).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings of R1-1608614 and R2-166317, as taught by Zhang, since such a modification would employ scheduling for more efficient communication and assist in changing of service ([0008]).

Allowable Subject Matter
Claims 71 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 71 and 79 are objected to over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: wherein the indication comprises a bitmap having bit positions corresponding to existing multicast services, wherein the state of the bit in each bit position indicates whether the traffic channel configuration of the corresponding existing multicast service will change in the next modification period, and further comprises a second bit corresponding to new multicast services, as substantially recited in claims 71 and 79. These limitations in combination with the remaining limitations of claims 71 and 79 are not taught nor suggested by the prior art or record.
It is noted that the closest prior art fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411